Citation Nr: 0534692	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  00-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.

2.  Entitlement to service connection for a psychiatric 
disorder characterized by anxiety and heart palpitations.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The appellant had active duty from February 1980 to December 
1992.

This matter was initially brought before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

As noted in a decision by the Board in June 2003, the initial 
matter certified for review was entitlement to service 
connection for a single disorder, characterized as an anxiety 
disorder with panic attacks and arrhythmia.  The Board noted 
that applicable law provided that certification was for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.  38 C.F.R. 
§ 19.35.  The Board held that in this matter, the appellant 
was clearly seeking service connection for two separate 
conditions - a psychiatric disorder and a cardiac condition.  
Accordingly, the Board recharacterized the issues for review 
as whether new and material evidence had been submitted to 
reopen a previously denied claim to entitlement to service 
connection for a cardiac disorder, claimed as arrhythmia; and 
entitlement to service connection for an anxiety disorder.

In the June 2003 decision, the Board found that new and 
material evidence had been submitted and that the cardiac 
claim had been reopened; the Board remanded the case for 
adjudication on the substantive merits.

At the same time, pursuant to regulations, then in effect, 
the Board on its own and through memorandum form, endeavored 
to develop the issue as related to an anxiety disorder.

However, in the interim, new regulations went into effect, 
and the Board was required to remand the case on the issues 
shown on the front cover herein, in a decision in December 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As summarized in prior ratings decisions and Board reviews, 
the veteran had several episodes of cardiac symptoms 
including fluttering and palpitations in service.  He was on 
active duty from 1980 to December 1992.

He filed for benefits for a heart disorder manifested, in 
part by palpitations and anxiety symptoms, immediately after 
service.  

On VA examination in 1993, the examiner noted the presence of 
symptoms in service and that he had been told at the time 
that he probably had some sort of minor congenital defect.  
He continued to have similar symptoms.  The examiner ascribed 
the symptoms in and since service to the congenital heart 
defect.

Since then, the veteran has developed both anxiety and 
cardiac symptoms which have been diagnosed as anxiety 
reaction and cardiac arrhythmia.  Recent cardiac evaluations 
suggest organic heart problems of a potentially nonvalvular 
nature.

The Board's 2003 remand was for an informed and comprehensive 
opinion as to the relationship between the veteran's in-
service and post-service symptoms, and specifically, a 
relationship between the two claimed disorders as well.

On the VA examination which resulted from the Board's 2003 
remand, report for which was dated in June 2005, the examiner 
noted that the veteran now had cardiac diagnoses including 
paroxysmal atrial fibrillation; bicuspid aortic valve with 
moderate valvular stenosis; longstanding atypical chest pain; 
and among other things, an anxiety/panic disorder with 
agoraphobia.  The latter disorder was felt by the cardiac 
specialist to be associated with symptoms of chest pain and 
palpitations "that would be hard to distinguish from cardiac 
symptoms".  The examiner concluded that, having looked at 
all the clinical records, including from service, the 
veteran's cardiac disorders were not caused by service, and 
that there was no sign that the congenital problems were 
aggravated thereby.  The examiner further acknowledged a lack 
of expertise in military or occupational medicine and 
recommended a second opinion if desired.

Based on the evidence of record, the Board finds that this 
cardiovascular opinion, although erudite, does not adequately 
answer the requisite questions for an equitable resolution of 
the pending appeal.  More importantly, there is no definitive 
associated determination as to a relationship between the 
veteran's mental health and his service or symptoms therein, 
as requested in the second action element of the Board's 
remand.  The Board has no choice but to remand the case.  
Stegall v. West, 11 Vet. App. 268 (1998).

The case is remanded for the following actions.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has any VA or private 
clinical evidence or opinion associating 
his current cardiac or mental health 
problems with service, symptoms therein, 
or each another, he should be asked to 
provide it, and the RO should assist as 
possible.

2.  The case should be referred to VA 
physicians with appropriate expertise, to 
determine the following: (a) what was the 
diagnoses of all heart or psychiatric 
problems in service; (b) were either 
subject to alteration in or as a result 
of service; (c) what is their 
interrelation with one another; (d) what 
is the association between post-service 
heart and mental health problems, and how 
can they be distinguished, both 
symptomatically and diagnostically; (e) 
is it as likely as not that the symptoms 
manifested by the veteran in service 
including palpitations, etc., are or are 
not the same as demonstrated soon after 
service to present, and to what are these 
attributable? 

3.  The case should then be reviewed by 
the RO, and if the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and his representative 
should be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


